Citation Nr: 0317802	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative changes and degenerative disc 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1987.  This case comes before the Board of Veteran's Appeals 
on appeal from an August 2000 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for lumbosacral spine disability.  A July 2001 RO 
decision increased the disability rating to 20 percent.  The 
case was before the Board in August 2002 at which time 
additional development of the case was conducted pursuant to 
38 C.F.R. § 19.9(a)(2).


REMAND

The Board requested VA examination in August 2002, in part, 
in order to determine whether the veteran's lumbar spine 
disability resulted in additional range of motion loss during 
flare-ups of disability, if determinable.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  The December 2002 VA 
examination report obtained does not address this question, 
and must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2002).  The Board also notes that the 
criteria for evaluating Intervertebral Disc Syndrome (IVDS) 
under Diagnostic Code 5293 was revised subsequent to the 
Board's development request.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002).  The veteran, therefore, should be afforded VA 
examination under a protocol consistent with the new 
regulation.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
clinical records from the Shreveport, 
Louisiana VA Medical Center since January 
2001.

3.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity 
of the chronic orthopedic manifestations 
of his lumbar spine disability.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected lumbar spine disability, 
to include opinion as to the extent, if 
any, of functional loss of use of the 
lumbar spine due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  Such findings 
should be portrayed in terms of degrees of 
additional loss of motion or, if such a 
finding is not feasible, the examiner 
should so state in the report.  Send the 
claims folder to the examiner for review, 
and request the examiner to acknowledge 
review of the claims folder in the 
examination report.

The RO should also schedule the veteran 
for neurologic examination to determine 
the current nature and severity of the 
chronic neurologic manifestations of his 
lumbar spine disability, if any.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, 
to include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected.  Send the claims folder 
to the examiner for review, and request 
the examiner to acknowledge review of the 
claims folder in the examination report.

4.  Thereafter, the RO should readjudicate 
the claim for a rating in excess of 20 
percent for lumbar spine disability.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


